Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 18, 2018

                                    No. 04-18-00577-CV

                                       IN RE L.S.D,

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA01575
                    Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER
    The court reporter’s request for more time to file the reporter’s record is granted. We
ORDER the court reporter, Elva G. Chapa, to file the reporter’s record by September 27, 2018.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court